Action by the infant plaintiff to recover damages for personal injuries claimed to have resulted from the negligent operation of a truck by one of defendant’s employees, and by her mother for medical expenses and loss of services. Judgment was entered on the verdict of a jury in favor of the plaintiffs. The defendant appeals. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The prejudicial remarks and conduct of plaintiffs’ counsel during the course of the trial, and the unfair arguments continued at length in the summation to the jury require a new trial. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ., concur.